

Exhibit 10.6
TREAN INSURANCE GROUP, INC.
2020 OMNIBUS INCENTIVE PLAN
Section 1.
Purpose of Plan.

The name of the Plan is the Trean Insurance Group, Inc. 2020 Omnibus Incentive
Plan (the “Plan”). The purposes of the Plan are to provide an additional
incentive to selected officers, employees, non-employee directors, independent
contractors, and consultants of the Company or its Affiliates whose
contributions are essential to the growth and success of the business of the
Company and its Affiliates, in order to strengthen the commitment of such
persons to the Company and its Affiliates, motivate such persons to faithfully
and diligently perform their responsibilities and attract and retain competent
and dedicated persons whose efforts will result in the long-term growth and
profitability of the Company and its Affiliates. To accomplish such purposes,
the Plan provides that the Company may grant Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Stock Bonuses, Other Stock-Based
Awards, Cash Awards or any combination of the foregoing.
Section 2.
Definitions.

For purposes of the Plan, the following terms shall be defined as set forth
below:
(a)    “Administrator” means the Board, or, if and to the extent the Board does
not administer the Plan, the Committee in accordance with Section 3 hereof.
(b)    “Affiliate” means a Person that directly, or indirectly through one or
more intermediaries, controls, or is controlled by, or is under common control
with, the Person specified.
(c)    “Altaris Entity” means (i) Altaris Capital Partners, LLC (“Altaris”);
(ii) any Affiliate of Altaris; or (iii) any private equity, investment or
similar fund or other entity managed directly or indirectly by Altaris or any of
its Affiliates.
(d)    “Award” means any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Stock Bonus, Other Stock-Based Award or Cash Award
granted hereunder.
(e)    “Award Agreement” means any written agreement, contract or other
instrument or document evidencing an Award, including through electronic medium,
which shall contain such terms and conditions with respect to an Award as the
Administrator shall determine, consistent with the Plan. Each Participant who is
granted an Award shall enter into an Award Agreement with the Company,
containing such terms and conditions as the Administrator shall determine, in
its sole discretion.


1

--------------------------------------------------------------------------------




(f)    “Base Price” has the meaning set forth in Section 8(b) hereof.
(g)    “Beneficial Owner” (or any variant thereof) has the meaning defined in
Rule 13d-3 under the Exchange Act.
(h)     “Board” means the Board of Directors of the Company.
(i)    “By-Laws” means the amended and restated by-laws of the Company, as may
be further amended and/or restated from time to time.
(j)    “Cash Award” means an Award granted pursuant to Section 12 hereof.
(k)    “Cause” has the meaning assigned to such term in the Award Agreement or
in any individual employment, service or severance agreement with the
Participant or, if any such agreement does not define “Cause,” Cause means (i)
the commission of an act of fraud or dishonesty by the Participant in the course
of the Participant’s employment or service; (ii) the indictment of, or
conviction of, or entering of a plea of nolo contendere by, the Participant for
a crime constituting a felony or in respect of any act of fraud or dishonesty;
(iii) the commission of an act by the Participant which would make the
Participant or the Company (including any of its Subsidiaries or Affiliates)
subject to being enjoined, suspended, barred or otherwise disciplined for
violation of federal or state securities laws, rules or regulations, including a
statutory disqualification; (iv) gross negligence or willful misconduct in
connection with the Participant’s performance of his or her duties in connection
with the Participant’s employment by or service to the Company (including any
Subsidiary or Affiliate for whom the Participant may be employed by or providing
services to at the time) or the Participant’s failure to comply with any of the
restrictive covenants to which the Participant is subject; (v) the Participant’s
willful failure to comply with any material policies or procedures of the
Company as in effect from time to time, provided that the Participant shall have
been delivered a copy of such policies or notice that they have been posted on a
Company website prior to such compliance failure; or (vi) the Participant’s
failure to perform the material duties in connection with the Participant’s
position, unless the Participant remedies the failure referenced in this clause
(vi) no later than ten (10) days following delivery to the Participant of a
written notice from the Company (including any of its Subsidiaries or
Affiliates) describing such failure in reasonable detail (provided that the
Participant shall not be given more than one opportunity in the aggregate to
remedy failures described in this clause (vi)).
(l)    “Certificate of Incorporation” means the amended and restated certificate
of incorporation of the Company, as may be further amended and/or restated from
time to time.
(m)    “Change in Capitalization” means any (i) merger, consolidation,
reclassification, recapitalization, spin-off, spin-out, repurchase or other
reorganization or corporate transaction or event; (ii) special or extraordinary
dividend or other extraordinary distribution (whether in the form


2

--------------------------------------------------------------------------------




of cash, Common Stock, or other property), stock split, reverse stock split,
subdivision or consolidation; (iii) combination or exchange of shares; or (iv)
other change in corporate structure, which, in any such case, the Administrator
determines, in its sole discretion, affects the Common Stock such that an
adjustment pursuant to Section 5 hereof is appropriate.
(n)    “Change in Control” means, unless otherwise defined in an Award
Agreement, an event set forth in any one of the following paragraphs shall have
occurred:
(1)    any Person (or any group of Persons acting together which would
constitute a “group” for purposes of Section 13(d) of the Exchange Act),
excluding any Altaris Entity or any group of Altaris Entities, is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Company (not
including in the securities Beneficially Owned by such Person any securities
acquired directly from the Company or its Affiliates) representing fifty percent
(50%) or more of the combined voting power of the Company’s then outstanding
securities, excluding any Person who becomes such a Beneficial Owner in
connection with a transaction described in clause (I) of paragraph (2) below;
(2)    there is consummated a merger or consolidation of the Company or any
direct or indirect Subsidiary with any other corporation or other entity, other
than (I) a merger or consolidation (A) which results in the voting securities of
the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any Subsidiary, more
than fifty percent (50%) of the combined voting power of the securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger or consolidation and (B) immediately following which the
individuals who comprise the Board immediately prior thereto constitute at least
a majority of the board of directors of the Company, the entity surviving such
merger or consolidation or, if the Company or the entity surviving such merger
or consolidation is then a subsidiary, the ultimate parent thereof, or (II) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its Affiliates) representing fifty percent (50%) or more of
the combined voting power of the Company’s then outstanding securities;
(3)    the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than (A) a sale or disposition by the Company of all or substantially all
of the Company’s assets to an entity, at least fifty percent (50%) of the
combined voting power of the voting securities of which are owned by
shareholders


3

--------------------------------------------------------------------------------




of the Company following the completion of such transaction in substantially the
same proportions as their ownership of the Company immediately prior to such
sale or (B) a sale or disposition of all or substantially all of the Company’s
assets immediately following which the individuals who comprise the Board
immediately prior thereto constitute at least a majority of the board of
directors of the entity to which such assets are sold or disposed or, if such
entity is a subsidiary, the ultimate parent thereof; or
(4)    the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended.
Notwithstanding the foregoing, (i) a Change in Control shall not be deemed to
have occurred as a result of any transaction or series of integrated
transactions following which any Altaris Entity (or any group of Altaris
Entities) possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of the Company (or any successor
thereto), whether through the ownership of voting securities, as trustee or
executor, by contract or otherwise, including, without limitation, the
ownership, directly or indirectly, of securities having the power to elect a
majority of the Board or the board of directors or similar body governing the
affairs of any successor to the Company and (ii) for each Award that constitutes
deferred compensation under Section 409A of the Code, and to the extent required
to avoid accelerated taxation and/or tax penalties under Section 409A of the
Code, a Change in Control shall be deemed to have occurred under the Plan with
respect to such Award only if a change in the ownership or effective control of
the Company or a change in ownership of a substantial portion of the assets of
the Company shall also be deemed to have occurred under Section 409A of the
Code.
(o)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
(p)    “Committee” means any committee or subcommittee the Board may appoint to
administer the Plan. Subject to the discretion of the Board, the Committee shall
be composed entirely of individuals who meet the qualifications of (i) a
“non-employee director” within the meaning of Rule 16b-3 and (ii) any other
qualifications required by the applicable stock exchange on which the Common
Stock is traded. If at any time or to any extent the Board shall not administer
the Plan, then the functions of the Administrator specified in the Plan shall be
exercised by the Committee. Except as otherwise provided in the Certificate of
Incorporation or By-Laws, any action of the


4

--------------------------------------------------------------------------------




Committee with respect to the administration of the Plan shall be taken by a
majority vote at a meeting at which a quorum is duly constituted or unanimous
written consent of the Committee’s members.
(q)    “Common Stock” means the common stock, par value $0.01 per share, of the
Company.
(r)    “Company” means Trean Insurance Group, Inc., a Delaware corporation (or
any successor company, except as the term “Company” is used in the definition of
“Change in Control” above).
(s)    “Disability” has the meaning assigned to such term in the Award Agreement
or in any individual employment, service or severance agreement with the
Participant or, if any such agreement does not define “Disability,” Disability
means, with respect to any Participant, that such Participant, as determined by
the Administrator in its sole discretion, is (i) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, or (ii) by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Company or an Affiliate thereof.
(t)    “Effective Date” has the meaning set forth in Section 20 hereof.
(u)    “Eligible Recipient” means an officer, employee, non-employee director,
independent contractor or consultant of the Company or any Subsidiary or
Affiliate of the Company who has been selected as an eligible participant by the
Administrator; provided, however, to the extent required to avoid accelerated
taxation and/or tax penalties under Section 409A of the Code, an Eligible
Recipient of an Option or a Stock Appreciation Right means an employee,
non-employee director, independent contractor or consultant of the Company or
any Subsidiary or Affiliate of the Company with respect to whom the Company is
an “eligible issuer of service recipient stock” within the meaning of Section
409A of the Code.
(v)    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.
(w)    “Exercise Price” means, with respect to any Option, the per share price
at which a holder of such Option may purchase such shares of Common Stock
issuable upon the exercise of such Option.


5

--------------------------------------------------------------------------------




(x)    “Fair Market Value” of Common Stock or another security as of a
particular date shall mean the fair market value as determined by the
Administrator in its sole discretion; provided, however, (i) if the Common Stock
or other security is admitted to trading on a national securities exchange, the
fair market value on any date shall be the closing sale price reported on the
day prior to such date, or if no shares were traded on such date, on the last
preceding date for which there was a sale of a share of Common Stock or other
security on such exchange, or (ii) if the Common Stock or other security is then
traded in an over-the-counter market, the fair market value on any date shall be
the average of the closing bid and asked prices for such share of Common Stock
or other security in such over-the-counter market for the last preceding date on
which there was a sale of such share of Common Stock or other security in such
market.
(y)    “Free Standing Right” has the meaning set forth in Section 8(a) hereof.
(z)    “Good Reason” has the meaning assigned to such term in the Award
Agreement or in any individual employment, service or severance agreement with
the Participant; provided that if no such agreement exists or if such agreement
does not define “Good Reason,” Good Reason and any provision of the Plan that
refers to Good Reason shall not be applicable to such Participant.
(aa)    “ISO” means an Option intended to be and designated as an “incentive
stock option” within the meaning of Section 422 of the Code.
(bb)    “Nonqualified Stock Option” means an Option that is not designated as an
ISO.
(cc)    “Option” means an option to purchase shares of Common Stock granted
pursuant to Section 7 hereof. The term “Option” as used in the Plan includes the
terms “Nonqualified Stock Option” and “ISO.”
(dd)    “Other Stock-Based Award” means an Award granted pursuant to Section 10
hereof.
(ee)     “Participant” means any Eligible Recipient selected by the
Administrator, pursuant to the Administrator’s authority provided for in Section
3 hereof, to receive grants of Awards, and, upon his or her death, his or her
successors, heirs, executors and administrators, as the case may be.
(ff)    “Performance Goals” means performance goals based on criteria selected
by the Administrator in its sole discretion, including, without limitation, one
or more of the following criteria: (i) earnings, including one or more of
operating income, net operating income, earnings before or after taxes, earnings
before or after interest, depreciation, amortization, adjusted EBITDA, economic
earnings, or extraordinary or special items or book value per share (which may
exclude nonrecurring items); (ii) pre-tax income or after-tax income; (iii)
earnings per share (basic or diluted); (iv) operating profit; (v) revenue,
revenue growth or rate of revenue growth; (vi) return on assets


6

--------------------------------------------------------------------------------




(gross or net), return on investment, return on capital, or return on equity;
(vii) returns on sales or revenues; (viii) operating expenses; (ix) stock price
appreciation; (x) cash flow, free cash flow, cash flow return on investment
(discounted or otherwise), net cash provided by operations, or cash flow in
excess of cost of capital; (xi) implementation or completion of critical
projects or processes; (xii) cumulative earnings per share growth; (xiii)
operating margin or profit margin; (xiv) stock price or total shareholder
return; (xv) cost targets, reductions and savings, productivity and
efficiencies; (xvi) strategic business criteria, consisting of one or more
objectives based on meeting specified market penetration, geographic business
expansion, customer satisfaction, employee satisfaction, human resources
management, supervision of litigation and information technology goals, and
goals relating to acquisitions, divestitures, joint ventures and similar
transactions, and budget comparisons; (xvii) personal professional objectives,
including any of the foregoing performance goals, the implementation of policies
and plans, the negotiation of transactions, the development of long term
business goals, formation of joint ventures, research or development
collaborations, and the completion of other corporate transactions; and (xviii)
any combination of, or a specified increase in, any of the foregoing. Where
applicable, the Performance Goals may be expressed in terms of attaining a
specified level of the particular criteria or the attainment of a percentage
increase or decrease in the particular criteria, and may be applied to one or
more of the Company or any Affiliate thereof, or a division or strategic
business unit of the Company or any Affiliate thereof, or may be applied to the
performance of the Company relative to a market index, a group of other
companies or a combination thereof, all as determined by the Administrator. The
Performance Goals may include a threshold level of performance below which no
payment shall be made (or no vesting shall occur), levels of performance at
which specified payments shall be made (or specified vesting shall occur), and a
maximum level of performance above which no additional payment shall be made (or
at which full vesting shall occur). The Administrator shall have the authority
to make equitable adjustments to the Performance Goals as may be determined by
the Administrator, in its sole discretion.
(gg)    “Person” has the meaning given in Section 3(a)(9) of the Exchange Act,
as modified and used in Sections 13(d) and 14(d) thereof.
(hh)    “Plan” has the meaning set forth in Section 1 hereof.
(ii)    “Related Right” has the meaning set forth in Section 8(a) hereof.
(jj)    “Restricted Stock” means Shares granted pursuant to Section 9 hereof
subject to certain restrictions that lapse at the end of a specified period or
periods.
(kk)    “Restricted Stock Unit” means the right, granted pursuant to Section 9
hereof, to receive an amount in cash or Shares (or any combination thereof)
equal to the Fair Market Value of a Share subject to certain restrictions that
lapse at the end of a specified period or periods.


7

--------------------------------------------------------------------------------




(ll)    “Rule 16b-3” has the meaning set forth in Section 3(a) hereof.
(mm)    “Shares” means Common Stock reserved for issuance under the Plan, as
adjusted pursuant to the Plan, and any successor (pursuant to a merger,
consolidation or other reorganization) security.
(nn)    “Stock Appreciation Right” means the right to receive, upon exercise of
the right, the applicable amounts as described in Section 8 hereof.
(oo)     “Stock Bonus” means a bonus payable in fully vested shares of Common
Stock granted pursuant to Section 11 hereof.
(pp)    “Subsidiary” means, with respect to any Person, as of any date of
determination, any other Person as to which such first Person owns or otherwise
controls, directly or indirectly, more than 50% of the voting shares or other
similar interests or a sole general partner interest or managing member or
similar interest of such other Person.
(qq)    “Transfer” has the meaning set forth in Section 18 hereof.
Section 3.
Administration.

(a)    The Plan shall be administered by the Administrator and shall be
administered in accordance with the requirements of Rule 16b-3 under the
Exchange Act (“Rule 16b-3”), to the extent applicable.
(b)    Pursuant to the terms of the Plan, the Administrator, subject, in the
case of any Committee, to any restrictions on the authority delegated to it by
the Board, shall have the power and authority, without limitation:
(1)    to select those Eligible Recipients who shall be Participants;
(2)    to determine whether and to what extent Awards are to be granted to
Participants;
(3)    to determine the number of Shares to be covered by each Award;
(4)    to determine the terms and conditions, not inconsistent with the terms of
the Plan, of each Award (including, but not limited to, (i) the restrictions
applicable to Restricted Stock or Restricted Stock Units and the conditions
under which restrictions applicable to such Restricted Stock or Restricted Stock
Units shall lapse, (ii) the Performance Goals and periods applicable to Awards,
(iii) the Exercise Price of each Option and the Base Price of each Stock
Appreciation Right, (iv) the vesting schedule applicable to each Award, (v) the
number of Shares or amount of cash or


8

--------------------------------------------------------------------------------




other property subject to each Award and (vi) subject to the requirements of
Section 409A of the Code (to the extent applicable), any amendments to the terms
and conditions of outstanding Awards, including, but not limited to, extending
the exercise period of such Awards and accelerating the vesting schedule of such
Awards);
(5)    to determine the terms and conditions, not inconsistent with the terms of
the Plan, which shall govern all written instruments evidencing Awards;
(6)    to determine the Fair Market Value in accordance with the terms of the
Plan;
(7)    to determine the duration and purpose of leaves of absence which may be
granted to a Participant without constituting termination of the Participant’s
employment or service for purposes of Awards;
(8)    to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable;
(9)    to prescribe, amend and rescind rules and regulations relating to
sub-plans established for the purpose of satisfying applicable foreign laws or
qualifying for favorable tax treatment under applicable foreign laws, which
rules and regulations may be set forth in an appendix or appendices to the Plan;
and
(10)    to construe and interpret the terms and provisions of the Plan and any
Award (and any Award Agreement relating thereto), and to otherwise supervise the
administration of the Plan and to exercise all powers and authorities either
specifically granted under the Plan or necessary and advisable in the
administration of the Plan.
(c)    All decisions made by the Administrator pursuant to the provisions of the
Plan shall be final, conclusive and binding on all Persons, including the
Company and the Participants. No member of the Board or the Committee, nor any
officer or employee of the Company or any Subsidiary thereof acting on behalf of
the Board or the Committee, shall be personally liable for any action, omission,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all members of the Board or the Committee and each and any officer or
employee of the Company and of any Subsidiary thereof acting on their behalf
shall, to the maximum extent permitted by law, be fully indemnified and
protected by the Company in respect of any such action, omission, determination
or interpretation.
(d)    The Administrator may, in its sole discretion, delegate its authority, in
whole or in part, under this Section 3 (including, but not limited to, its
authority to grant Awards under the Plan, other than its authority to grant
Awards under the Plan to any Participant who is subject to reporting


9

--------------------------------------------------------------------------------




under Section 16 of the Exchange Act) to one or more officers of the Company,
subject to the requirements of applicable law or any stock exchange on which the
Shares are traded.
Section 4.
Shares Reserved for Issuance; Certain Limitations

(a)    The maximum number of shares of Common Stock reserved for issuance under
the Plan shall be 5,058,085 shares (subject to adjustment as provided in Section
5).
(b)    Shares issued under the Plan may, in whole or in part, be authorized but
unissued Shares or Shares that shall have been or may be reacquired by the
Company in the open market, in private transactions or otherwise. If any Shares
subject to an Award are forfeited, cancelled, exchanged or surrendered
(including Shares that are exchanged by a Participant or withheld by the Company
as full or partial payment in connection with the exercise of any Option or
Stock Appreciation Right under the Plan or the payment of any purchase price
with respect to any other Award under the Plan, as well as any Shares exchanged
by a Participant or withheld by the Company or any Subsidiary to satisfy the tax
withholding obligations related to any Award under the Plan) or if an Award
otherwise terminates or expires without a distribution of Shares to the
Participant, the Shares with respect to such Award shall, to the extent of any
such forfeiture, cancellation, exchange, surrender, termination or expiration,
again be available for Awards under the Plan. With respect to any Stock
Appreciation Right that is settled by the delivery of a net number of shares of
Common Stock, only the net number of shares of Common Stock delivered in
settlement of such Stock Appreciation Right shall not be available for
subsequent Awards under the Plan. In addition, (i) to the extent an Award is
denominated in shares of Common Stock, but paid or settled in cash, the number
of shares of Common Stock with respect to which such payment or settlement is
made shall again be available for grants of Awards pursuant to the Plan and (ii)
shares of Common Stock underlying Awards that can only be settled in cash shall
not be counted against the aggregate number of shares of Common Stock available
for Awards under the Plan.
(c)    No Participant who is a non-employee director of the Company shall be
granted Awards during any calendar year that, when aggregated with such
non-employee director’s cash fees with respect to such calendar year, exceed
$750,000 in total value (calculating the value of any such Awards based on the
grant date fair value of such Awards for the Company’s financial reporting
purposes).
Section 5.
Equitable Adjustments.

(a)    In the event of any Change in Capitalization (including a Change in
Control), an equitable substitution or proportionate adjustment shall be made,
in each case, as may be determined by the Administrator, in its sole discretion,
in (i) the aggregate number of shares of Common Stock reserved for issuance
under the Plan, (ii) the kind and number of securities subject to, and the
Exercise Price or Base Price of, any outstanding Options and Stock Appreciation
Rights granted


10

--------------------------------------------------------------------------------




under the Plan, (iii) the kind, number and purchase price of shares of Common
Stock, or the amount of cash or amount or type of other property, subject to
outstanding Restricted Stock, Restricted Stock Units, Stock Bonuses and Other
Stock-Based Awards granted under the Plan or (iv) the Performance Goals and
performance periods applicable to any Awards granted under the Plan; provided,
however, that any fractional shares resulting from the adjustment shall be
eliminated unless otherwise determined by the Administrator. Such other
equitable substitutions or adjustments shall be made as may be determined by the
Administrator, in its sole discretion.
(b)    Without limiting the generality of the foregoing, in connection with a
Change in Capitalization (including a Change in Control), the Administrator may
provide, in its sole discretion, but subject in all events to the requirements
of Section 409A of the Code, for the cancellation of any outstanding Award in
exchange for payment in cash or other property having an aggregate Fair Market
Value equal to the Fair Market Value of the shares of Common Stock, cash or
other property covered by such Award, reduced by the aggregate Exercise Price or
Base Price thereof, if any; provided, however, that if the Exercise Price or
Base Price of any outstanding Award is equal to or greater than the Fair Market
Value of the shares of Common Stock, cash or other property covered by such
Award, the Administrator may cancel such Award without the payment of any
consideration to the Participant.
(c)    The determinations made by the Administrator pursuant to this Section 5
shall be final, binding and conclusive.
Section 6.
Eligibility.

The Participants under the Plan shall be selected from time to time by the
Administrator, in its sole discretion, from those individuals that qualify as
Eligible Recipients.
Section 7.
Options.

(a)    General. Each Participant who is granted an Option shall enter into an
Award Agreement with the Company, containing such terms and conditions as the
Administrator shall determine, in its sole discretion, which Award Agreement
shall set forth, among other things, the Exercise Price of the Option, the term
of the Option and provisions regarding exercisability of the Option, and whether
the Option is intended to be an ISO or a Nonqualified Stock Option (and in the
event the Award Agreement has no such designation, the Option shall be a
Nonqualified Stock Option). The provisions of each Option need not be the same
with respect to each Participant. More than one Option may be granted to the
same Participant and be outstanding concurrently hereunder. Options granted
under the Plan shall be subject to the terms and conditions set forth in this
Section 7 and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Administrator shall deem
desirable and set forth in the applicable Award Agreement.


11

--------------------------------------------------------------------------------




(b)    Exercise Price. The Exercise Price of Shares purchasable under an Option
shall be determined by the Administrator in its sole discretion at the time of
grant, but, except as provided in the applicable Award Agreement, in no event
shall the exercise price of an Option be less than one hundred percent (100%) of
the Fair Market Value of the related shares of Common Stock on the date of
grant.
(c)    Option Term. The maximum term of each Option shall be fixed by the
Administrator, but no Option shall be exercisable more than ten (10) years after
the date such Option is granted. Each Option’s term is subject to earlier
expiration pursuant to the applicable provisions in the Plan and the Award
Agreement.
(d)    Exercisability. Each Option shall be exercisable at such time or times
and subject to such terms and conditions, including the attainment of
Performance Goals, as shall be determined by the Administrator in the applicable
Award Agreement. The Administrator may also provide that any Option shall be
exercisable only in installments, and the Administrator may waive such
installment exercise provisions at any time, in whole or in part, based on such
factors as the Administrator may determine in its sole discretion.
Notwithstanding anything to the contrary contained herein, an Option may not be
exercised for a fraction of a share.
(e)    Method of Exercise. Options may be exercised in whole or in part by
giving written notice of exercise to the Company specifying the number of whole
Shares to be purchased, accompanied by payment in full of the aggregate Exercise
Price of the Shares so purchased in cash or its equivalent, as determined by the
Administrator. As determined by the Administrator, in its sole discretion, with
respect to any Option or category of Options, payment in whole or in part may
also be made (i) by means of consideration received under any cashless exercise
procedure approved by the Administrator (including the withholding of Shares
otherwise issuable upon exercise), (ii) in the form of unrestricted Shares
already owned by the Participant which have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which such
Option shall be exercised, (iii) any other form of consideration approved by the
Administrator and permitted by applicable law or (iv) any combination of the
foregoing.
(f)    ISOs. The terms and conditions of ISOs granted hereunder shall be subject
to the provisions of Section 422 of the Code and the terms, conditions,
limitations and administrative procedures established by the Administrator from
time to time in accordance with the Plan. At the discretion of the
Administrator, ISOs may be granted only to an employee of the Company, its
“parent corporation” (as such term is defined in Section 424(e) of the Code) or
a Subsidiary of the Company. All of the shares of Common Stock reserved for
issuance under the Plan pursuant to Section 4(a) hereof (subject to adjustment
as provided in Section 5 hereof) may be granted as ISOs.


12

--------------------------------------------------------------------------------




(i)    ISO Grants to 10% Stockholders. Notwithstanding anything to the contrary
in the Plan, if an ISO is granted to a Participant who owns shares representing
more than ten percent (10%) of the voting power of all classes of shares of the
Company, its “parent corporation” (as such term is defined in Section 424(e) of
the Code) or a Subsidiary of the Company, the term of the ISO shall not exceed
five (5) years from the time of grant of such ISO and the Exercise Price shall
be at least one hundred and ten percent (110%) of the Fair Market Value of the
Shares on the date of grant.
(ii)    $100,000 Per Year Limitation For ISOs. To the extent the aggregate Fair
Market Value (determined on the date of grant) of the Shares for which ISOs are
exercisable for the first time by any Participant during any calendar year
(under all plans of the Company) exceeds $100,000, such excess ISOs shall be
treated as Nonqualified Stock Options.
(iii)    Disqualifying Dispositions. Each Participant awarded an ISO under the
Plan shall notify the Company in writing immediately after the date the
Participant makes a “disqualifying disposition” of any Share acquired pursuant
to the exercise of such ISO. A “disqualifying disposition” is any disposition
(including any sale) of such Shares before the later of (i) two years after the
date of grant of the ISO and (ii) one year after the date the Participant
acquired the Shares by exercising the ISO. The Company may, if determined by the
Administrator and in accordance with procedures established by it, retain
possession of any Shares acquired pursuant to the exercise of an ISO as agent
for the applicable Participant until the end of the period described in the
preceding sentence, subject to complying with any instructions from such
Participant as to the sale of such Shares.
(g)    Rights as Stockholder. Except as provided in the applicable Award
Agreement, a Participant shall have no rights to dividends, dividend equivalents
or distributions or any other rights of a stockholder with respect to the Shares
subject to an Option until the Participant has given written notice of the
exercise thereof, has paid in full for such Shares and has satisfied the
requirements of Section 17 hereof.
(h)    Termination of Employment or Service. In the event of the termination of
employment or service with the Company and all Affiliates thereof of a
Participant who has been granted one or more Options, such Options shall be
exercisable at such time or times and subject to such terms and conditions as
set forth in the Award Agreement.
(i)    Other Change in Employment or Service Status. An Option shall be
affected, both with regard to vesting schedule and termination, by leaves of
absence, including unpaid and un-protected leaves of absence, changes from
full-time to part-time employment, partial Disability or other changes in the
employment status or service status of a Participant, in the discretion of the
Administrator.


13

--------------------------------------------------------------------------------




Section 8.
Stock Appreciation Rights.

(a)    General. Stock Appreciation Rights may be granted either alone (“Free
Standing Rights”) or in conjunction with all or part of any Option granted under
the Plan (“Related Rights”). Related Rights may be granted either at or after
the time of the grant of such Option. The Administrator shall determine the
Eligible Recipients to whom, and the time or times at which, grants of Stock
Appreciation Rights shall be made, the number of Shares to be awarded, the Base
Price, and all other conditions of Stock Appreciation Rights. Notwithstanding
the foregoing, no Related Right may be granted for more Shares than are subject
to the Option to which it relates. The provisions of Stock Appreciation Rights
need not be the same with respect to each Participant. Stock Appreciation Rights
granted under the Plan shall be subject to the following terms and conditions
set forth in this Section 8 and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Administrator
shall deem desirable, as set forth in the applicable Award Agreement.
(b)    Base Price. Except as provided in the applicable Award Agreement, each
Stock Appreciation Right shall be granted with a base price that is not less
than one hundred percent (100%) of the Fair Market Value of the related shares
of Common Stock on the date of grant (such amount, the “Base Price”).
(c)    Rights as Stockholder. Except as provided in the applicable Award
Agreement, a Participant shall have no rights to dividends, dividend equivalents
or distributions or any other rights of a stockholder with respect to the
Shares, if any, subject to a Stock Appreciation Right until the Participant has
given written notice of the exercise thereof and has satisfied the requirements
of Section 17 hereof.
(d)    Exercisability.
(1)    Stock Appreciation Rights that are Free Standing Rights shall be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Administrator in the applicable Award Agreement.
(2)    Stock Appreciation Rights that are Related Rights shall be exercisable
only at such time or times and to the extent that the Options to which they
relate shall be exercisable in accordance with the provisions of Section 7
hereof and this Section 8.
(e)    Consideration Upon Exercise.
(1)    Upon the exercise of a Free Standing Right, the Participant shall be
entitled to receive up to, but not more than, that number of Shares equal in
value to (i) the excess of the Fair Market Value of a share of Common Stock as
of the date of exercise over the Base Price per share


14

--------------------------------------------------------------------------------




specified in the Free Standing Right, multiplied by (ii) the number of Shares in
respect of which the Free Standing Right is being exercised.
(2)    A Related Right may be exercised by a Participant by surrendering the
applicable portion of the related Option. Upon such exercise and surrender, the
Participant shall be entitled to receive up to, but not more than, that number
of Shares equal in value to (i) the excess of the Fair Market Value of a share
of Common Stock as of the date of exercise over the Exercise Price specified in
the related Option, multiplied by (ii) the number of Shares in respect of which
the Related Right is being exercised. Options which have been so surrendered, in
whole or in part, shall no longer be exercisable to the extent the Related
Rights have been so exercised.
(3)    Notwithstanding the foregoing, the Administrator may determine to settle
the exercise of a Stock Appreciation Right in cash (or in any combination of
Shares and cash), to the extent set forth in the Award Agreement.
(f)    Termination of Employment or Service.
(1)    In the event of the termination of employment or service with the Company
and all Affiliates thereof of a Participant who has been granted one or more
Free Standing Rights, such rights shall be exercisable at such time or times and
subject to such terms and conditions as set forth in the Award Agreement.
(2)    In the event of the termination of employment or service with the Company
and all Affiliates thereof of a Participant who has been granted one or more
Related Rights, such rights shall be exercisable at such time or times and
subject to such terms and conditions as set forth in the related Options.
(g)    Term.
(1)    The term of each Free Standing Right shall be fixed by the Administrator,
but no Free Standing Right shall be exercisable more than ten (10) years after
the date such right is granted.
(2)    The term of each Related Right shall be the term of the Option to which
it relates, but no Related Right shall be exercisable more than ten (10) years
after the date such right is granted.
(h)    Other Change in Employment or Service Status. Stock Appreciation Rights
shall be affected, both with regard to vesting schedule and termination, by
leaves of absence, including unpaid and un-protected leaves of absence, changes
from full-time to part-time employment, partial


15

--------------------------------------------------------------------------------




Disability or other changes in the employment status or service status of a
Participant, in the discretion of the Administrator.
Section 9.
Restricted Stock and Restricted Stock Units.

(a)    General. Restricted Stock and Restricted Stock Units may be granted under
the Plan. The Administrator shall determine the Eligible Recipients to whom, and
the time or times at which, Restricted Stock or Restricted Stock Units shall be
made; the number of Shares to be awarded; the price, if any, to be paid by the
Participant for the acquisition of Restricted Stock or Restricted Stock Units;
the period of time prior to which Restricted Stock or Restricted Stock Units
become vested and free of restrictions on Transfer (the “Restricted Period”);
the Performance Goals (if any); and all other conditions of the Restricted Stock
and Restricted Stock Units. If the restrictions, Performance Goals and/or
conditions established by the Administrator are not attained, a Participant
shall forfeit his or her Restricted Stock or Restricted Stock Units, in
accordance with the terms of the grant. The provisions of Restricted Stock or
Restricted Stock Units need not be the same with respect to each Participant.
(b)    Awards and Certificates.
(1)    Except as otherwise provided in Section 9(b)(3) hereof, (i) each
Participant who is granted an Award of Restricted Stock may, in the Company’s
sole discretion, be issued a stock certificate in respect of such Restricted
Stock; and (ii) any such certificate so issued shall be registered in the name
of the Participant, and shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to any such Award. The Company may
require that the stock certificates, if any, evidencing Restricted Stock granted
hereunder be held in the custody of the Company until the restrictions thereon
shall have lapsed, and that, as a condition of any award of Restricted Stock,
the Participant shall have delivered a stock transfer form, endorsed in blank,
relating to the Shares covered by such award. Certificates for shares of
unrestricted Common Stock may, in the Company’s sole discretion, be delivered to
the Participant only after the Restricted Period has expired without forfeiture
in respect of such Restricted Stock.
(2)    With respect to an Award of Restricted Stock Units to be settled in
Shares, at the expiration of the Restricted Period, stock certificates in
respect of the shares of Common Stock underlying such Restricted Stock Units
may, in the Company’s sole discretion, be delivered to the Participant, or his
or her legal representative, in a number equal to the number of shares of Common
Stock underlying the Award of Restricted Stock Units.
(3)    Notwithstanding anything in the Plan to the contrary, any Restricted
Stock or Restricted Stock Units to be settled in Shares (at the expiration of
the Restricted Period) may, in the Company’s sole discretion, be issued in
uncertificated form.


16

--------------------------------------------------------------------------------




(4)    Further, notwithstanding anything in the Plan to the contrary, with
respect to Restricted Stock Units, at the expiration of the Restricted Period,
Shares (either in certificated or uncertificated form) or cash, as applicable,
shall promptly be issued to the Participant, unless otherwise deferred in
accordance with procedures established by the Company in accordance with Section
409A of the Code, and such issuance or payment shall in any event be made no
later than March 15th of the calendar year following the year of vesting or
within such other period as is required to avoid accelerated taxation and/or tax
penalties under Section 409A of the Code.
(c)    Restrictions and Conditions. The Restricted Stock and Restricted Stock
Units granted pursuant to this Section 9 shall be subject to the following
restrictions and conditions and any additional restrictions or conditions as
determined by the Administrator at the time of grant or, subject to Section 409A
of the Code where applicable, thereafter:
(1)    The Award Agreement may provide for the lapse of restrictions in
installments and may accelerate or waive such restrictions in whole or in part
based on such factors and such circumstances as set forth in the Award
Agreement, including, but not limited to, the attainment of Performance Goals,
the Participant’s termination of employment or service with the Company or any
Affiliate thereof, or the Participant’s death or Disability. Notwithstanding the
foregoing, upon a Change in Control, the outstanding Awards shall be subject to
Section 13 hereof.
(2)    Except as provided in the applicable Award Agreement, the Participant
shall generally have the rights of a stockholder of the Company with respect to
shares of Restricted Stock during the Restricted Period, including the right to
vote such shares and to receive any dividends declared with respect to such
shares; provided, however, that except as provided in the applicable Award
Agreement, any dividends declared during the Restricted Period with respect to
such shares shall only become payable if (and to the extent) the underlying
Restricted Shares vest. Except as provided in the applicable Award Agreement,
the Participant shall generally not have the rights of a stockholder with
respect to shares of Common Stock subject to Restricted Stock Units during the
Restricted Period; provided, however, that, subject to Section 409A of the Code,
an amount equal to any dividends declared during the Restricted Period with
respect to the number of shares of Common Stock covered by Restricted Stock
Units may, to the extent set forth in an Award Agreement, be provided to the
Participant at the time (and to the extent) that shares of Common Stock in
respect of the related Restricted Stock Units are delivered to the Participant.
(d)    Termination of Employment or Service. The rights of Participants granted
Restricted Stock or Restricted Stock Units upon termination of employment or
service with the Company and all Affiliates thereof for any reason during the
Restricted Period shall be set forth in the Award Agreement.


17

--------------------------------------------------------------------------------




(e)    Form of Settlement. The Administrator reserves the right in its sole
discretion to provide (either at or after the grant thereof) that any Restricted
Stock Unit represents the right to receive the amount of cash per unit that is
determined by the Administrator in connection with the Award, to the extent set
forth in the Award Agreement.
Section 10.
Other Stock-Based Awards.

Other forms of Awards valued in whole or in part by reference to, or otherwise
based on, Common Stock, including but not limited to dividend equivalents, may
be granted either alone or in addition to other Awards (other than in connection
with Options or Stock Appreciation Rights) under the Plan. Any dividend or
dividend equivalent awarded hereunder shall be subject to the same restrictions,
conditions and risks of forfeiture as the underlying Awards and shall only
become payable if (and to the extent) the underlying Awards vest. Subject to the
provisions of the Plan, the Administrator shall have sole and complete authority
to determine the Eligible Recipients to whom and the time or times at which such
Other Stock-Based Awards shall be granted, the number of shares of Common Stock
to be granted pursuant to such Other Stock-Based Awards, or the manner in which
such Other Stock-Based Awards shall be settled (e.g., in shares of Common Stock,
cash or other property), or the conditions to the vesting and/or payment or
settlement of such Other Stock-Based Awards (which may include, but not be
limited to, achievement of Performance Goals) and all other terms and conditions
of such Other Stock-Based Awards.
Section 11.
Stock Bonuses.

In the event that the Administrator grants a Stock Bonus, the Shares
constituting such Stock Bonus shall, as determined by the Administrator, be
evidenced in uncertificated form or by a book entry record or a certificate
issued in the name of the Participant to whom such grant was made and delivered
to such Participant as soon as practicable after the date on which such Stock
Bonus is payable.
Section 12.
Cash Awards.

The Administrator may grant Awards that are payable solely in cash, as deemed by
the Administrator to be consistent with the purposes of the Plan, and such Cash
Awards shall be subject to the terms, conditions, restrictions and limitations
determined by the Administrator, in its sole discretion, from time to time. Cash
Awards may be granted with value and payment contingent upon the achievement of
Performance Goals.
Section 13.
Change in Control Provisions.

Except as provided in the applicable Award Agreement, in the event that (a) a
Change in Control occurs and (b) either (x) an outstanding Award is not assumed
or substituted in connection


18

--------------------------------------------------------------------------------




therewith or (y) an outstanding Award is assumed or substituted in connection
therewith and the Participant’s employment or service is terminated by the
Company, its successor or an Affiliate thereof without Cause or by the
Participant for Good Reason (if applicable) on or after the effective date of
the Change in Control but prior to twenty-four (24) months following the Change
in Control, then:
(a)    any unvested or unexercisable portion of each Award carrying a right to
exercise shall become fully vested and exercisable; and
(b)    the restrictions, deferral limitations, payment conditions and forfeiture
conditions applicable to each Award shall lapse and such Awards shall be deemed
fully vested and any Performance Goals imposed with respect to such Awards shall
be deemed to be achieved at target performance levels.
For purposes of this Section 13, an outstanding Award shall be considered to be
assumed or substituted for if, following the Change in Control, the Award
remains subject to terms and conditions that are no less favorable in any
respect than those that were applicable to the Award immediately prior to the
Change in Control except that, if the Award related to Shares, the Award instead
may instead confer the right to receive common stock of the acquiring entity (or
such other security or entity as may be determined by the Administrator, in its
sole discretion, pursuant to Section 5 hereof) with an aggregate Fair Market
Value that is at least equal to the aggregate Fair Market Value of the Shares
subject to the Award immediately prior to the Change in Control.
Section 14.
Voting Proxy

The Company reserves the right to require the Participant, to the fullest extent
permitted by applicable law, to appoint such Person as shall be determined by
the Administrator in its sole discretion as the Participant’s proxy with respect
to all applicable unvested Awards of which the Participant may be the record
holder of from time to time to (a) attend all meetings of the holders of the
shares of Common Stock, with full power to vote and act for the Participant with
respect to such Awards in the same manner and extent that the Participant might
were the Participant personally present at such meetings, and (b) execute and
deliver, on behalf of the Participant, any written consent in lieu of a meeting
of the holders of the shares of Common Stock in the same manner and extent that
the Participant might but for the proxy granted pursuant to this sentence.
Section 15.
Amendment and Termination.

The Board may amend, alter or terminate the Plan, but no amendment, alteration,
or termination shall be made that would materially impair the rights of a
Participant under any Award theretofore granted without such Participant’s
consent. Unless the Board determines otherwise, the Board shall obtain approval
of the Company’s stockholders for any amendment to the Plan that


19

--------------------------------------------------------------------------------




would require such approval in order to satisfy any rules of the stock exchange
on which the Common Stock is traded or other applicable law. The Administrator
may amend the terms of any Award theretofore granted, prospectively or
retroactively, but, subject to Section 5 hereof and the immediately preceding
sentence, no such amendment shall materially impair the rights of any
Participant without his or her consent.
Section 16.
Unfunded Status of Plan.

The Plan is intended to constitute an “unfunded” plan for incentive
compensation. With respect to any payments not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Company.
Section 17.
Withholding Taxes.

Each Participant shall, no later than the date as of which the value of an Award
first becomes includible in the gross income of such Participant for purposes of
applicable taxes, pay to the Company, or make arrangements satisfactory to the
Company regarding payment of, an amount in respect of such taxes up to the
maximum statutory rates in the Participant’s applicable jurisdiction with
respect to the Award, as determined by the Company. The obligations of the
Company under the Plan shall be conditional on the making of such payments or
arrangements, and the Company shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to
such Participant. Whenever cash is to be paid pursuant to an Award, the Company
shall have the right to deduct therefrom an amount sufficient to satisfy any
applicable withholding tax requirements related thereto as determined by the
Company. Whenever Shares or property other than cash are to be delivered
pursuant to an Award, the Company shall have the right to require the
Participant to remit to the Company in cash an amount sufficient to satisfy any
related taxes to be withheld and applied to the tax obligations as determined by
the Company; provided, that, with the approval of the Administrator, a
Participant may satisfy the foregoing requirement by either (i) electing to have
the Company withhold from such delivery Shares or other property, as applicable,
or (ii) delivering already owned unrestricted shares of Common Stock, in each
case, having a value not exceeding the applicable taxes to be withheld and
applied to the tax obligations as determined by the Company. Such already owned
and unrestricted shares of Common Stock shall be valued at their Fair Market
Value on the date on which the amount of tax to be withheld is determined and
any fractional share amounts resulting therefrom shall be settled in cash. Such
an election may be made with respect to all or any portion of the Shares to be
delivered pursuant to an award. The Company may also use any other method of
obtaining the necessary payment or proceeds, as permitted by law, to satisfy its
withholding obligation with respect to any Award as determined by the Company.


20

--------------------------------------------------------------------------------




Section 18.
Transfer of Awards.

Until such time as the Awards are fully vested and/or exercisable in accordance
with the Plan or an Award Agreement, no purported sale, assignment, mortgage,
hypothecation, transfer, charge, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any Award or any agreement or commitment to do any of the foregoing
(each, a “Transfer”) by any holder thereof in violation of the provisions of the
Plan or an Award Agreement will be valid, except with the prior written consent
of the Administrator, which consent may be granted or withheld in the sole
discretion of the Administrator. Any purported Transfer of an Award or any
economic benefit or interest therein in violation of the Plan or an Award
Agreement shall be null and void ab initio, and shall not create any obligation
or liability of the Company, and any Person purportedly acquiring any Award or
any economic benefit or interest therein transferred in violation of the Plan or
an Award Agreement shall not be entitled to be recognized as a holder of any
shares of Common Stock or other property underlying such Award. Unless otherwise
determined by the Administrator in accordance with the provisions of the
immediately preceding sentence, an Option or Stock Appreciation Right may be
exercised, during the lifetime of the Participant, only by the Participant or,
during any period during which the Participant is under a legal disability, by
the Participant’s guardian or legal representative.
Section 19.
Continued Employment or Service.

Neither the adoption of the Plan nor the grant of an Award hereunder shall
confer upon any Eligible Recipient any right to continued employment or service
with the Company or any Affiliate thereof, as the case may be, nor shall it
interfere in any way with the right of the Company or any Affiliate thereof to
terminate the employment or service of any of its Eligible Recipients at any
time.
Section 20.
Effective Date.

The Plan was adopted by the Board on July 15, 2020 and became effective on July
15, 2020 (the “Effective Date”).
Section 21.
Term of Plan.

No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the Effective Date, but Awards theretofore granted may extend beyond that
date.
Section 22.
Securities Matters and Regulations.

(a)    Notwithstanding anything herein to the contrary, the obligation of the
Company to sell or deliver Common Stock with respect to any Award shall be
subject to all applicable laws,


21

--------------------------------------------------------------------------------




rules and regulations, including all applicable federal and state securities
laws, and the obtaining of all such approvals by governmental agencies as may be
deemed necessary or appropriate by the Administrator. The Administrator may
require, as a condition of the issuance and delivery of certificates evidencing
shares of Common Stock pursuant to the terms hereof, that the recipient of such
shares make such agreements and representations, and that such certificates bear
such legends, as the Administrator, in its sole discretion, deems necessary or
advisable.
(b)    Each Award is subject to the requirement that, if at any time the
Administrator determines that the listing, registration or qualification of
Common Stock issuable pursuant to the Plan is required by any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the grant of an Award or the issuance of Common Stock, no such
Award shall be granted or payment made or Common Stock issued, in whole or in
part, unless such listing, registration, qualification, consent or approval has
been effected or obtained free of any conditions not acceptable to the
Administrator.
(c)    In the event that the disposition of Common Stock acquired pursuant to
the Plan is not covered by a then current registration statement under the
Securities Act and is not otherwise exempt from such registration, such Common
Stock shall be restricted against transfer to the extent required by the
Securities Act or regulations thereunder, and the Administrator may require a
Participant receiving Common Stock pursuant to the Plan, as a condition
precedent to receipt of such Common Stock, to represent to the Company in
writing that the Common Stock acquired by such Participant is acquired for
investment only and not with a view to distribution.
Section 23.
Notification of Election Under Section 83(b) of the Code.

If any Participant shall, in connection with the acquisition of shares of Common
Stock under the Plan, make the election permitted under Section 83(b) of the
Code, such Participant shall notify the Company of such election within ten (10)
days after filing notice of the election with the Internal Revenue Service.
Section 24.
No Fractional Shares.

No fractional shares of Common Stock shall be issued or delivered pursuant to
the Plan. The Administrator shall determine whether cash, other Awards, or other
property shall be issued or paid in lieu of such fractional shares or whether
such fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.
Section 25.
Beneficiary.



22

--------------------------------------------------------------------------------




A Participant may file with the Administrator a written designation of a
beneficiary on such form as may be prescribed by the Administrator and may, from
time to time, amend or revoke such designation. If no designated beneficiary
survives the Participant, the executor or administrator of the Participant’s
estate shall be deemed to be the Participant’s beneficiary.
Section 26.
Paperless Administration.

In the event that the Company establishes, for itself or using the services of a
third party, an automated system for the documentation, granting or exercise of
Awards, such as a system using an internet website or interactive voice
response, then the paperless documentation, granting or exercise of Awards by a
Participant may be permitted through the use of such an automated system.
Section 27.
Severability.

If any provision of the Plan is held to be invalid or unenforceable, the other
provisions of the Plan shall not be affected but shall be applied as if the
invalid or unenforceable provision had not been included in the Plan.
Section 28.
Clawback.

(a)    Each Award shall be subject to any applicable recoupment policy
maintained by the Company or any of its Affiliates as in effect from time to
time.
(b)    Notwithstanding any other provisions in this Plan, any Award which is
subject to recovery under any law, government regulation or stock exchange
listing requirement, will be subject to such deductions and clawback as may be
required to be made pursuant to such law, government regulation or stock
exchange listing requirement (or any policy adopted by the Company pursuant to
any such law, government regulation or stock exchange listing requirement).
Section 29.
Section 409A of the Code.

The Plan as well as payments and benefits under the Plan are intended to be
exempt from, or to the extent subject thereto, to comply with Section 409A of
the Code, and, accordingly, to the maximum extent permitted, the Plan shall be
interpreted in accordance therewith. Notwithstanding anything contained herein
to the contrary, to the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A of the Code, the Participant shall not
be considered to have terminated employment or service with the Company for
purposes of the Plan and no payment shall be due to the Participant under the
Plan or any Award until the Participant would be considered to have incurred a
“separation from service” from the Company and its Affiliates within the meaning
of Section 409A of the Code. Any payments described in the Plan that are due
within the “short term deferral period” as defined in Section 409A of the Code
shall not be treated as deferred


23

--------------------------------------------------------------------------------




compensation unless applicable law requires otherwise. Notwithstanding anything
to the contrary in the Plan, to the extent that any Awards (or any other amounts
payable under any plan, program or arrangement of the Company or any of its
Affiliates) are payable upon a separation from service and such payment would
result in the imposition of any individual tax and penalty interest charges
imposed under Section 409A of the Code, the settlement and payment of such
awards (or other amounts) shall instead be made on the first business day after
the date that is six (6) months following such separation from service (or upon
the Participant’s death, if earlier). Each amount to be paid or benefit to be
provided under this Plan shall be construed as a separate identified payment for
purposes of Section 409A of the Code. The Company makes no representation that
any or all of the payments or benefits described in this Plan will be exempt
from or comply with Section 409A of the Code and makes no undertaking to
preclude Section 409A of the Code from applying to any such payment. The
Participant shall be solely responsible for the payment of any taxes and
penalties incurred under Section 409A of the Code.
Section 30.
Governing Law.

The Plan shall be governed by and construed in accordance with the laws of the
State of Delaware, without giving effect to the principles of conflicts of law
of such state.
Section 31.
Titles and Headings.

The titles and headings of the sections in the Plan are for convenience of
reference only and, in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control.
Section 32.
Successors.

The obligations of the Company under the Plan shall be binding upon any
successor corporation or organization resulting from the merger, consolidation
or other reorganization of the Company, or upon any successor corporation or
organization succeeding to substantially all of the assets and business of the
Company.
Section 33.
Relationship to other Benefits.

No payment pursuant to the Plan shall be taken into account in determining any
benefits under any pension, retirement, savings, profit sharing, group
insurance, welfare, or other benefit plan of the Company or any Affiliate except
to the extent otherwise expressly provided in writing in such other plan or an
agreement thereunder.




24